OPINION — AG — ** PHYSICIAN — DEFINITION — EXAMINATION — PROFESSION ** QUESTION: "IN OUR EXAMINATION AND APPROVAL OF CERTAIN INSURANCE POLICIES PROVIDING SERVICES TO BE FURNISHED THE ASSURTED BY A LICENSED OR REGISTERED" PHYSICIAN "WE HAVE INTERPRETED SAID PROVISIONS AS COVERING THE SERVICES OF A LICENSED OR REGISTERED OSTEOPATH OF OKLAHOMA PERFORM IN THE SCOPE OF HIS PROFESSION AS DEFINED IN 59 O.S. 621 [59-621], 59 O.S. 643 [59-643]?'" — AFFIRMATIVE (EDUCATIONAL REQUIREMENT, MEDICAL PROFESSION, LICENSE, HEALING ARTS, PHYSICAL EXAMINATION, ELIGIBILITY) CITE: OPINION NO. MARCH 20, 1931 — BIZZELL, 59 O.S. 621 [59-621], 59 O.S. 630 [59-630], 59 O.S. 725.2 [59-725.2] (FRED HANSEN)